           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

ROBERT McKINNON, III,

      Petitioner,
v.                                                   Case No. 1:20-cv-15-AW-GRJ

SECRETARY, FLORIDA
DEP’T OF CORRECTIONS,

      Respondent.
                                      /

                            ORDER OF DISMISSAL

      I have considered the magistrate judge’s January 29, 2020 Report and

Recommendation. ECF No. 8. I have also considered de novo the Petitioner’s

objections. ECF No. 13. I have determined that the Report and Recommendation

should be adopted. It is now ORDERED:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.     The Clerk will enter a judgment saying “The petition for a writ of

habeas corpus is dismissed for lack of jurisdiction.”

      3.     The Clerk will close the file.

      SO ORDERED on March 18, 2020.

                                          s/ Allen Winsor
                                          United States District Judge
